TANNER, P. J.
This is a petition to revise the assessment of taxes upon a corpoartion on corporate excess .
The Washburn Wire Company, a Maine corporation, has acquired all of the stock of a New York corporation. It has been assessed for the full stock value of the New York corporation without deduction for the tangible property of the New York corporation located in New York. It has also been assessed upon Anglo-French bonds of the plaintiff corporation.
We are satisfied that the plaintiff is entitled to a deduction on account of the real estate and tangible personal property located in New York, and owned by the Maine corporation, since, upon the authorities, the plaintiff corporation is the real owner of the New York corporation.
Commonwealth vs. Westinghouse Air Brake Co., 251 Pennsylvania State 12.
McCornich & Co. vs. Bassett, 167 Pacific 852.
Commonwealth vs. Kentucky D. & W. Co., 143 Ky. 314.
■ We understand the attitude of the tax commissioners to be that they were not informed by the return of the plaintiff that it claimed such exemption as sole owner of the stock of the New York corporation.
We also find, as probably would be conceded by the commissioners, that tangible property located outside of this state belonging to a corporation-doing business in this state is exempt from taxation in this state.
While the tax . commissioners may not be to blame for the present predicament of the plaintiff corporation, nevertheless, as we understand the law, it is our duty to attempt to correct the assessment upon the facts as they now appear before us. Upon a consideration of those facts, we think that the plaintiff corporation is entitled- to a deduction on its tax on account of the tangible property located outside the state belonging to the new corporation in which the plaintiff owns all the stock.
If counsel will furnish us the figures in accordance with this rescript, we will enter decision for the plaintiff for that amount. -